Citation Nr: 0904319	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD related to his 
service aboard a Naval ship.  In a letter submitted in August 
1979, the veteran reported that while aboard the U.S.S. 
Saratoga in March or April of 1966, he fell approximately 40 
to 50 feet while painting the ship when some scaffolding 
collapsed, injuring his back during the fall.  The veteran 
has also reported that while he did not fall into the water 
because he held on to the scaffolding, several other sailors 
did fall into the water.  Letters from the veteran's private 
psychiatrist reflect that the veteran has a fear of falling, 
nightmares about falling, and has been diagnosed with PTSD, 
which his psychiatrist opines is more likely than not related 
to this service-related stressor.

The veteran's service personnel records confirm the veteran 
served aboard the U.S.S. Saratoga from December 1965 to 
August 1966, and his service treatment records reflect 
treatment for a back strain in June 1966.  Based upon the 
information provided by the veteran in a statement submitted 
in August 1979, the RO requested verification of the reported 
stressor through the Department of the Army Center for Unit 
Records Research (CURR) (now the U.S. Army and Joint Services 
Records Research Center or JSRRC).  Specifically, the RO 
inquired whether any sailors fell from scaffolding into the 
water while aboard the U.S.S. Saratoga in March or April of 
1966, and the CURR response reflects that a review of the 
U.S.S. Saratoga's command history and deck logs were unable 
to verify the occurrence of such an event during the 
specified time frame.  

However, at his September 2007 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he fell from 
the U.S.S. Saratoga's scaffolding in February 1966, not March 
or April of 1966.  Additionally, through his Service 
Organization representative, the veteran argues that a search 
to verify the veteran's reported stressor should include a 
search for a "man overboard" (rather than men falling from 
scaffolding) during the reported time frame.  Accordingly, an 
inquiry to the appropriate research entity regarding whether 
there were any reports of a "man overboard" on the U.S.S. 
Saratoga during February 1966 to April 1966 should be 
accomplished.

Additionally, in August 2007, the veteran provided the names 
of medical personnel serving aboard the U.S.S. Saratoga in 
1966, noting that these individuals would know about his 
falling incident.  As outlined in a letter dated in March 
2005, the veteran is encouraged to submit statements from 
persons who could corroborate the occurrence of his reported 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  The appropriate research entity should 
be contacted in an effort to corroborate 
the veteran's claimed in-service stressor, 
as referenced above.  Contact the JSRRC 
and any other appropriate agency(ies) and 
request any available command history and 
deck logs or similar documents reflecting 
whether there was a reported "man 
overboard" aboard the U.S.S. Saratoga in 
February 1966 to April 1966.  The veteran 
is again advised that information is 
necessary to obtain supportive evidence of 
the stressful events, and that if he has 
additional helpful information (including 
lay statements from fellow sailors), he 
should provide that information and be as 
specific as possible to facilitate a 
search for verifying information.

2.  If, and only if, an alleged stressful 
event is verified, the veteran should be 
scheduled for a VA psychiatric 
examination.  The verified stressor should 
be made known to the examiner.  The 
psychiatrist should then render an opinion 
as to whether the veteran currently 
suffers from PTSD resulting from a 
verified stressor occurring during active 
service.  It should be stated whether a 
current diagnosis of PTSD is linked to a 
specific corroborated stressor event 
experienced during service pursuant to the 
diagnostic criteria set forth in the DSM-
IV.  The claims file should be made 
available to the examiner.

3.  Thereafter, the evidence should be 
reviewed, and the claim re-adjudicated.  
If the claim remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case and 
given an opportunity to respond before the 
case is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
